Citation Nr: 1728824	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the United States Army from July 1995 to November 1995 and from May 2001 to August 2002.  He had service in the Reserves.

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, among other things, continued the evaluations of the Veteran's service-connected tension headaches and thoracolumbar strain as 30 percent disabling and 10 percent disabling, respectively.  The Veteran timely appealed the decision with a notice of disagreement received by VA in December 2008.

The Board considered the increased evaluation claims, among other claims, in October 2011, on which occasion it determined that the claim for TDIU was inferred with the claims for increased disability ratings based on evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam) ("[A] request for TDIU . . . reasonably raised by the record . . . involves an attempt to obtain an appropriate rating for a disability or disabilities, [including] as part of a claim for increased compensation.").  The claim for TDIU was remanded for additional development and an extra-schedular evaluation by the Director, Compensation Service under 38 C.F.R. § 4.16(b).  The record reflects that the RO obtained a May 2012 evaluation from the Director, Compensation Service.  The Board also considered the TDIU claim in April 2014, on which occasion it was remanded for additional development.

In his May 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  Such a hearing was scheduled for September 2011, and the Veteran was so notified in July 2011.  However, in written correspondence received in September 2011, the Veteran indicated that he would not be able to travel to Washington, DC for his hearing and requested that a videoconference hearing be provided to him on the same date.  The Veteran further indicated that, if it was not possible to schedule him for a videoconference hearing on the same date as that scheduled for the Washington, DC hearing, then he wished to withdraw his request for a hearing.  The Board was unable to schedule the Veteran for the requested videoconference hearing.  Accordingly, the Board has interpreted the Veteran's letter as a withdrawal of his request for a hearing.  There is no further obligation to provide the Veteran with such a hearing.  See 38 C.F.R. § 20.704(e).  Subsequently, the Veteran testified before a Hearing Officer at a December 2014 hearing at the RO in Atlanta, Georgia.  A transcript from the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, to be eligible for TDIU, a percentage threshold must be met.  See id. § 4.16(a).  The Veteran's combined ratings do not meet either threshold requirement for TDIU.  See id.

Nevertheless, even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration.  The Veteran's service-connected disabilities have severely affected his ability to secure and retain substantially gainful employment.  The Veteran reports long migraines occurring on three to five days a week.  12/12/2014 VBMS entry, Hearing Testimony, at 4 [hereinafter Hearing Testimony].  The headaches, lasting several hours, had reached a point where he has to take medication and then go to sleep, which ended up taking substantial amounts of time out of his work days.  Id. at 3-4; 07/27/2012 VBMS entry, Medical Treatment Record - Government Facility, at 5 [hereinafter VA Physician Progress Note].  He stated that he had missed, in the aggregate, months of work days in a given year.  Hearing Testimony, supra, at 5.  In addition, the Veteran reported his headache as associated with nausea and sensitivity to light, to include lights from the computer screen.  Id. at 4-5; VA Physician Progress Note, supra, at 5.  Moreover, the Veteran has indicated that it was extremely difficult for him to complete eight-hour work days during the week due to his migraines and back pain.  05/29/2014 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, at 2.  Waking up on time for work was difficult due to those disabilities.  Id.  Additionally, the 50 percent rating criteria for the Veteran's service-connected tension headaches (Diagnostic Code 8100) are reflective of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  In light of the foregoing, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from November 2016 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then refer the claim of entitlement to TDIU to the Director, Compensation Service for consideration of TDIU on an extra-schedular basis and notify the Veteran of such action.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).

